PAGE, J.
The plaintiff sues to recover the purchase price paid for certain furniture, upon the ground that the furniture was defective, and that, although the defects were patent and discernible on inspection, an opportunity to inspect was not afforded, as payment was demanded on delivery. Unfortunately for the plaintiff, he did not, on discovering the defects, return or offer to return the goods to the seller, and therefore cannot maintain this action. Sales óf Goods Act, § 150, subd. Id.
The judgment must therefore be reversed, with costs, and complaint dismissed, with costs, without prejudice to another action. All concur.